      Confidential   Exhibit 10.16

         
 
  Purchase Order   992331
Datron World Communications, Inc.
  Page   1
3030 Enterprise Court
  Date   11/30/2010
Vista CA 92081
  Buyer   HMontgomery
Phone: (760) 597-1500
       
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIPPING POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
  Datron World Communications, Inc.
MIKE MALONE
  3030 Enterprise Court
TECHNICAL COMMUNICATIONS CORP
  Vista CA 92081
100 DOMINO DRIVE
  Phone: (760) 597-1500
CONCORD MA 01742-2892
   
 
   
Phone: 978-287-6219
   

     
Fax Num: 978-287-6228
  Our Order Number Must Appear On Invoice,
B/L Bundles, Cases, Packing List and
Correspondence

Remit To

             
o
  Fax Sent Prior
Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

                                                          Line   Qty Ordered  
Qty Due     UOM     Item Description   Due Date     Unit Price     Ext. Price  
1
    *****       *****     EA     701614         ******       ******       ******
 
 
                          AUDIO CIPHERING HANDSET, UNTESTED                  
 
    Manufacturer               Mfg Part Number                  
 
    TCC-CRYPT               401-25470                  
 
                                                       
2
    *****       *****     EA     701614         ******       ******       ******
 
 
                          AUDIO CIPHERING HANDSET, UNTESTED                  
 
    Manufacturer               Mfg Part Number                  
 
    TCC-CRYPT               401-25470                  
 
                                                            FAR 52.244-6,
entitled “Subcontracts for Commercial Items and Commercial Components” and the
clauses listed therein. The complete text of the Federal Acquisition Regulations
(FARs) are available at http://www.arnet.gov/far/. FAR 52.21 1-15, entitled
“Defense Priority and Allocation Requirement”. This is a DO rated order and the
Supplier shall follow all the requirements of the Defense Priorities and
Allocations System regulation (15 CFR 700). The complete text of the Federal
Acquisition Regulations (FARs) are available at http://www.arnet.gov/far/. The
complete text of the Code of Federal Regulations (CFR) is available at
http://ecfr.gpoaccess.gov/. This is W15P7T-09-D-D212 DOA7 rated, corrected cost
11/30        
 
                                                              SEE WWW.DTWC.COM
FOR TERMS AND CONDITIONS             AMERICAN CARGO SERVICES PHONE: 800-508-4888
            SEND ALL INVOICES TO: BILLUS@DTWC.COM      
 
                                  Total:             1,064,475.00  

                   
Buyer/Purchasing Agent
  Date   Manager   Date

     
THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND
HAVE BEEN OMITTED.
 
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 